Title: William P. Van Ness’s Regulations for the Duel, [9 July 1804]
From: Van Ness, William P.
To: 



[New York, July 9, 1804]

            
              
                1.
                The parties to leave the City at 5 O Clock A. M Wednesday morning 11th
                  Instant.
              
              
                2.
                The distance between the parties to be 10 yards & the Pistols not to
                  exceed 11 Inches in the barrel. The Seconds to determine by lot the choice of
                  Positions and the Giving of the word.
              
              
                3.
                The parties being placed at their Stations—The Second who gives the words
                  shall ask them whether they are ready. Being answered in the affirmative he shall
                  say present after which the parties present & fire when they please. If one
                  party fires before the other, the
                  opposite second shall say one, two, three fire and he shall fire or loose his
                  fire.
              
              
                4.
                A snap or flash to be considered a fire.
              
            
